DETAILED ACTION
Response to Amendment
The after-final amendment was received 5/4/2022 and is “OK TO ENTER”. Claims 1-12,22-27 and 29 of the claim set of 5/4/2022 are pending via the below examiner’s amendment, canceling claims 13-21, based on the interview summary of 31 May 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (see attached Interview Summary of 31 May 2022) with Timothy L. Boller, Reg. No. 47,435 on 31 May 2022.
The application has been amended as follows: 
A.	Please enter the claim set of 5/04/2022; and
B.	Cancel claims 13-21 in the claim set of 5/04/2022.
End of examiner’s amendment





Response to Arguments
Applicant’s arguments, see remarks, page 8, filed 5/4/2022, with respect to the claim objection of claim 29,1 and 22 have been fully considered and are persuasive.  
The claim objection of claims 17 and 29 has been withdrawn in the Office action of 3/7/2022, page 2. 
The 35 USC 103 rejection of the claims in the Office action, pages 11-33, of 3/7/2022 has been withdrawn:
1-6,8,9,11,12 and 13-21 and 22-25,27; 
7; and
10,26.
Thus, all objections and rejections are withdrawn in the Office action of 3/7/2022.
	










Allowable Subject Matter
Claims 1 and 22-27 and 29,2-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1 and 22-27 and 29,2-12 are allowed for the same reasons in applicant’s remarks, page 8, of 5/4/2022 regarding claims 29,1 and 22; and
B.	Claims 1 and 22-27 and 29,2-12 are allowed for the same reasons regarding claim 29 in the Office Action of 3/07/2022, page 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murillo et al. (Gist vocabularies in omnidirectional images for appearance based
mapping and localization) is pertinent as teaching claim 1, line 10’s:
determining whether to unwarp (“doubt…whether to unwarp…or not”, section III C. Effects of unwarping, 2nd para, 1st S).
However, Murillo does not disclose claim1’s “A non-transitory computer-readable medium having contents which configure an image processing system to perform…determining whether to unwarp”.
Instead, Murillo teaches manually determining whether to unwarp, as implied by said “doubt”, and ultimately concludes that “unwarping of…catadioptric images is not beneficial”, VI. CONCLUSIONS, 4th S.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS ROSARIO/
Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667